Motion, insofar as it seeks to dismiss appeal for failure to obtain permission to appeal pursuant to CPLR 5701 (subd. [e]) denied, without costs. The judgment, denominated an order, is final and appealable as of right (CPLR 5701, subd. [a], par. 1). Appeal dismissed, without costs, unless appellant shall, on or before April 2, 1975, file and serve record, brief and notice of argument for the term commencing May 12, 1975, in which event motion to dismiss for failure to prosecute denied. Herlihy, P. J., Sweeney, Kane, Main and Larkin, JJ.,. concur.